Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites receiving first information regarding a first test regarding the patient, the first information including a pre-test likelihood of the medical condition, a sensitivity for the first test with respect to the medical condition, a specificity for the first test with respect to the medical condition, and a first test result for the first test regarding the medical condition; determining a first post-test likelihood of the medical condition based on the first information and using a Bayesian analysis of the first information; receiving second information regarding a second test regarding the patient, the second information including a sensitivity for the second test with respect to the medical condition, a specificity for the second test with respect to the medical condition, and a second test result for the second test regarding the medical condition; determining a second post-test likelihood of the medical condition based on the second information using a Bayesian analysis of the second information and using the determined first post- test likelihood for a second pre-test likelihood of the medical condition in the Bayesian analysis of the second information.
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind of a user which constitutes Mental Processes.  For example, receiving the 
Claims 2-24 recite additional limitations that, similar to claim 1, given the broadest reasonable interpretation, cover performance of the limitations in the mind of a user which constitutes Mental Processes.  For example, claim 2 encompasses further defining the first and second tests. Claim 3 encompasses making a mental evaluation of whether to actually perform the hypothetical test.  Claims 4-5 encompass repeating the second information observation and mental evaluation for a different test result and making a mental evaluation of whether to actually perform the hypothetical test. Claims 6 and 8 encompass making mental evaluations regarding whether or not to perform a treatment.  Claim 7 encompasses further defining the pre-test likelihood.  Claim 9 encompasses a mental evaluation of whether the patient has the medical condition and an evaluation of pre-test likelihood accuracy.  Claim 10 recites a series of steps that are similar to the steps recited in claim 1 but utilizing third and fourth test information.  Therefore, claim 10 encompasses limitations that could be performed in the mind of a user for similar reasons as set forth above.  Claims 11-17 similarly recite additional limitations that could be could be performed in the mind of a user, subsequent to the steps performed with the third and fourth test information, similar to those recited in claims 2-9.  Therefore, claims 11-17 encompass limitations that could be performed in the mind of a user for similar reasons as set forth above.  Claims 18-19 encompass mentally deciding to start treatment and evaluating likelihoods. Claims 20-21 encompass similar mental evaluations as described above regarding Bayesian analysis of test information mentally identifying a recommended test.  Claims 22-23 recite similar limitations as claim 1 for a composite post-test likelihood and, therefore, similarly encompass a series of observations and 
This judicial exception is not integrated into a practical application because the only remaining steps recited in the above identified claims are steps of displaying results of the analysis (claims 1, 4, 10, 13, 15, 20-21, and 23).  These steps of “displaying” do not involve any structural elements and, therefore, at most only amount to insignificant, extra-solution data display activity which does not integrate a judicial exception into a practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to a practical application, there are no additional elements recited in the claim.  Simply adding a step of “displaying” the results is insufficient to amount to significantly more than the judicial exception (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48).
Claim 25 recites receiving first information regarding a first test with respect to the patient, the first information including a first test result for the first test regarding the medical condition; accessing a sensitivity and a specificity for the first test regarding the medical condition; determining a first post-test likelihood of the medical condition using a Bayesian analysis of the first information and the sensitivity and specificity for the first test regarding the medical condition; receiving second information regarding a second test with respect to the patient, the second information including a second test result for the second test regarding the medical condition; accessing a sensitivity and a specificity for the second test regarding the medical condition; determining a second post-test likelihood of the medical condition using a Bayesian analysis of the second information and the sensitivity and specificity for the second test and using the determined first post-test likelihood for a second pre-test likelihood of the medical condition in the Bayesian analysis of the second information.
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind of a user, but for the recitation of generic computer components, which constitutes Mental Processes.  For example, receiving the first information encompasses a user observing first test information including test result information.  But for the recitation of a computer database, the user could then observe a sensitivity and a specificity for the test.  The user could then apply a mental evaluation using Bayesian analysis of the first information, sensitivity, and specificity to determine a first post-test likelihood.  The user could then repeat the observations for a second test and repeat the mental evaluation using Bayesian analysis using the first post-test likelihood for a second pre-test likelihood.
Claims 26-30 recite additional limitations that, similar to claim 25, given the broadest reasonable interpretation, cover performance of the limitations in the mind of a user, but for the recitation of generic computer components, which constitutes Mental Processes.  But for the recitation of a computer database, claims 26-28 encompass further defining the first information, sensitivity, and specificity information.  But for the recitation of a computer database, claims 29-30 repeat similar limitations to those of claims 10-11 and, therefore, encompass Mental Processes for similar reasons as given above.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example, the claims recite “a computer database” which stores information that is accessed. The written description discloses that the recited computer components encompass generic components including “a computer database that stores test information for multiple tests and for multiple medical conditions. For example, a computer database may store sensitivity and specificity information for multiple tests regarding multiple medical conditions, as well as test result information for each of the tests and regarding each of the multiple medical conditions. This information may be 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, displaying results of a rudimentary analysis is insufficient to amount to significantly more than an abstract idea (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) as is storing and retrieving data from memory (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).
Claims 31-34 recite substantially similar steps as those in the combination of claims and 10-15. Therefore, these claims encompass Mental Processes, do not integrate the judicial exception into a practical application, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception, for similar reasons as given above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 and 20-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contu, US Patent Application Publication No. 2018/0011980 in view of Lee, US Patent Application Publication No. 2019/0065688.
As per claim 1, Contu teaches a method for providing information regarding a medical condition likelihood for a patient based on multiple test results, comprising: receiving first information regarding a first test regarding the patient, the first information including a pre-test likelihood of the medical condition, a sensitivity for the first test with respect to the medical condition, a specificity for the first test with respect to the medical condition, and a first test result for the first test regarding the medical condition (see paragraphs 0054 and 0059; data obtained from knowledge base includes sensitivity and specificity data which is used by apparatus to determine pre-test probability); determining a first post-test likelihood of the medical condition based on the first information and using a Bayesian analysis of the first information (see paragraph 0062; post-test probability determined from the received information); receiving second information regarding a second test regarding the patient, the second information including a sensitivity for the second test with respect to the medical condition, a specificity for the second test with respect to the medical condition, and a second test result for the second test 
Although Contu teaches determining a sequence of diagnostic tests, including pre-test and post-test probabilities for each test as explained above, Contu does not explicitly teach using the determined first post- test likelihood for a second pre-test likelihood of the medical condition in the Bayesian analysis of the second information.  Lee teaches a Bayesian diagnostic effectiveness tool that uses a determined first post-test probability for a second pre-test probability of a medical condition in the Bayesian analysis of a second set of information (see paragraph 0066).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date modify the Bayesian analysis of Contu to substitute the post-test probability of a first test for the pre-test probability in the analysis of the second test as disclosed by Lee.  One of ordinary skill in the art would have been motivated to modify Contu in this manner to update the diagnostic probabilities as new findings are present (see paragraphs 0018 and 0066 of Lee).
As per claim 2, Contu and Lee teaches the method of claim 1 as described above.  Contu further teaches the first test is an actual test and the first test result is a test result that resulted from actually performing the first test with respect to the patient (see paragraph 0111; values can be populated with results of carrying out tests), and the second test is a hypothetical test that may be performed with respect to the patient and the second test result is a selected test result from multiple possible test results for the hypothetical test (see paragraph 0159; a plurality of tests can be selected or deselected).
As per claim 3, Contu and Lee teaches the method of claim 2 as described above.  Contu further teaches determining whether to actually perform the hypothetical test with respect to the patient based on the second post-test likelihood (see paragraphs 0109; post-test probabilities and other parameters used to determine which tests to prescribe).
As per claim 4, Contu and Lee teaches the method of claim 2 as described above.  Contu further teaches repeating the step of receiving second information regarding the second hypothetical test using a different selected test result for the second hypothetical test and determining and displaying a second post-test likelihood based on the different selected test result (see paragraph 0159; individual tests can be added/removed and then probabilities recalculated).
As per claim 5, Contu and Lee teaches the method of claim 4 as described above.  Contu further teaches determining whether to actually perform the hypothetical test with respect to the patient based on the second post-test likelihood determined based on the different selected test result (see paragraphs 0109; post-test probabilities and other parameters used to determine which tests to prescribe).
As per claim 6, Contu and Lee teaches the method of claim 1 as described above.  Contu does not explicitly teach determining whether to perform a treatment on the patient for the medical condition based on the second post-test likelihood.  Lee further teaches determining whether to perform a treatment on the patient for the medical condition based on the second post-test likelihood (see paragraph 0087; as a result of the probabilistic health model, a determination of potential treatments is made).  Since Contu teaches determining a differential diagnosis based on post-test likelihood, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to then add the treatment recommendation of Lee for that diagnosis with the motivation of assisting the user in making treatment-related decisions (see paragraph 0087 of Lee).
As per claim 7, Contu and Lee teaches the method of claim 1 as described above.  Contu further teaches the pre-test likelihood is a post-test likelihood determined using a Bayesian analysis of information for one or more tests regarding the patient (see paragraph 0062).
As per claim 8, Contu and Lee teaches the method of claim 1 as described above.  Contu does not explicitly teach determining that a treatment on the patient for the medical condition is unnecessary based on the second post-test likelihood.  Lee further teaches determining that a treatment on the patient for the medical condition is unnecessary based on the second post-test likelihood (see paragraph 0087; as a result of the probabilistic health model, a determination of potential treatments is made, therefore unlisted potential treatments are unnecessary for the diagnosis).  Since Contu teaches determining a differential diagnosis based on post-test likelihood, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to then add the treatment recommendation of Lee with the motivation of assisting the user in making treatment-related decisions (see paragraph 0087 of Lee).
As per claim 9, Contu and Lee teaches the method of claim 1 as described above.  Contu further teaches determining that the patient has the medical condition based at least in part on the second post-test likelihood, and assessing an accuracy of the pre-test likelihood based on the determination that the patient has the medical condition (see paragraph 0073).
As per claim 10, Contu and Lee teaches the method of claim 1 as described above.  Contu further teaches the medical condition is a first medical condition, the method further comprising: receiving third information regarding the first test regarding the patient, the third information including a pre-test likelihood of a second medical condition that is different from the first medicalApplication No.: Not Yet Assigned4 Docket No.: M1492.70000US03First Preliminary Amendment condition, a sensitivity for the first test with respect to the second medical condition, a specificity for the first test with respect to the second medical condition, and a third test result for the first test regarding the second medical condition (see paragraphs 0054 and 0059; data obtained from knowledge base includes 
Although Contu teaches determining a sequence of diagnostic tests, including pre-test and post-test probabilities for each test as explained above, Contu does not explicitly teach using the determined first post-test likelihood of the second medical condition for a second pre-test likelihood of the second medical condition in the Bayesian analysis of the fourth information.  Lee teaches a Bayesian diagnostic 
As per claim 11, Contu and Lee teaches the method of claim 10 as described above.  Contu further teaches the first test is an actual test and the first and third test results are test results that resulted from actually performing the first test with respect to the patient (see paragraph 0111; values can be populated with results of carrying out tests), and the second test is a hypothetical test that may be performed with respect to the patient and the second and fourth test results are selected test results from multiple possible test results for the hypothetical test (see paragraph 0159; a plurality of tests can be selected or deselected).
As per claim 12, Contu and Lee teaches the method of claim 11 as described above.  Contu further teaches determining whether to actually perform the hypothetical test with respect to the patient based on the second post-test likelihoods of the first and second medical conditions (see paragraph 0109; post-test probabilities and other parameters used to determine which tests to prescribe).
As per claim 13, Contu and Lee teaches the method of claim 11 as described above.  Contu further teaches repeating the steps of receiving second and fourth information regarding the second hypothetical test using different selected test results for the second hypothetical test and determining and displaying second post-test likelihoods of the first and second medical conditions based on the 
As per claim 14, Contu and Lee teaches the method of claim 11 as described above.  Contu further teaches determining that the patient has the first or second medical condition based at least in part on the second post-test likelihoods of the first and second medical conditions (see paragraph 0190; highest likelihood among most likely pathologies).
As per claim 15, Contu and Lee teaches the method of claim 11 as described above.  Contu further teaches displaying the first, second, third and fourth test results and sensitives and specificities for the first and second tests for each of the first and second medical conditions simultaneously with the second post-test likelihoods of the first and second medical conditions (see paragraphs 0132 and 0155-0158; global appropriateness of all selected tests and post-test probability displayed as well as variables which includes sensitives and specificities).
As per claim 16, Contu and Lee teaches the method of claim 11 as described above.  Contu further teaches the pre-test likelihood of the first and second medical conditions is a post-test likelihood of the first and second medical conditions determined using a Bayesian analysis of information for one or more tests regarding the patient (see paragraph 0062).
As per claim 17, Contu and Lee teaches the method of claim 11 as described above.  Contu further teaches one of the first and second tests does not test for the second medical condition, and one of the third and fourth test results has a corresponding value that results in no change in a post-test likelihood of the second medical condition resulting from the Bayesian analysis of the third or fourth information (see paragraph 0073; this disclosure of determining an amount of progression or regression of probability is encompassed by a status of no change).
As per claim 20, Contu and Lee teaches the method of claim 1 as described above.  Contu further teaches determining a plurality of third post-test likelihoods of the medical condition based on 
Although Contu teaches determining a sequence of diagnostic tests, including pre-test and post-test probabilities for each test as explained above, Contu does not explicitly
As per claim 21, Contu and Lee teaches the method of claim 20 as described above.  Contu further teaches the step of identifying and displaying one or more of the plurality of different tests as a recommended test includes identifying tests of the plurality of different tests that have a corresponding third post-test likelihood that is either below a low threshold or above a high threshold (see paragraph 0147).
As per claim 22, Contu and Lee teaches the method of claim 1 as described above.  Contu further teaches determining composite post-test likelihoods for a plurality of possible medical conditions based on the first and second tests and corresponding sensitivity, specificity and test result information for the first and second tests with respect to each of the possible medical conditions (see paragraphs 0155-0158; i.e. global post-test probability), each of the composite post-test likelihoods for the plurality of possible medical conditions being determined by: receiving information regarding the first test regarding the patient, the information including a pre-test likelihood of the possible medical condition, a sensitivity for the first test with respect to the possible medical condition, a specificity for the first test with respect to Application No.: Not Yet Assigned7 Docket No.: M1492.70000US03First Preliminary Amendmentthe possible medical condition, and a test result for the first test regarding the possible medical condition (see paragraphs 0054 and 0059; data obtained from knowledge base includes sensitivity and specificity data which is used by apparatus to determine pre-test probability); determining a post-test likelihood of the possible medical condition based on the information and using a Bayesian analysis of the information (see paragraph 0062; post-test probability determined from the received information); receiving information regarding the second test regarding the patient, the information including a sensitivity for the second test with respect to the possible medical condition, a specificity for the second test with respect to the possible medical condition, and a test result for the second test regarding the possible medical condition(ee paragraphs 0054 and 0059; data obtained from knowledge base includes sensitivity and specificity data which is used by apparatus to determine pre-test probability); and determining a composite post-test likelihood of the medical condition based on 
Although Contu teaches determining a sequence of diagnostic tests, including pre-test and post-test probabilities for each test as explained above, Contu does not explicitly teach using the determined first post- test likelihood for a second pre-test likelihood of the medical condition in the Bayesian analysis of the second information.  Lee teaches a Bayesian diagnostic effectiveness tool that uses a determined first post-test probability for a second pre-test probability of a medical condition in the Bayesian analysis of a second set of information (see paragraph 0066).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date modify the Bayesian analysis of Contu to substitute the post-test probability of a first test for the pre-test probability in the analysis of the second test as disclosed by Lee.  One of ordinary skill in the art would have been motivated to modify Contu in this manner to update the diagnostic probabilities as new findings are present (see paragraphs 0018 and 0066 of Lee).
As per claim 23, Contu and Lee teaches the method of claim 22 as described above.  Contu further teaches displaying one or more of the possible medical conditions as a suggested medical condition for investigation based on the composite post-test likelihood for each of the one or more possible medical conditions (see paragraphs 0155-0158; global appropriateness of all selected tests and post-test probability displayed); and displaying the one or more possible medical conditions as a suggested medical condition simultaneously with the medical condition along with corresponding composite post-test likelihoods for the one or more possible medical conditions and the medical condition (see paragraphs 0155-0158; global appropriateness of all selected tests and post-test probability displayed).
As per claim 24, Contu and Lee teaches the method of claim 1 as described above.  Contu further teaches the first test and the second test are hypothetical tests that may be performed with 
Claims 25 and 29-30 recite substantially similar limitations to claims 1-2 and 10 but add a computer database for access the information.  Since this feature is also taught by Contu (see paragraphs 0052-0054), these claims are rej ected for similar reasons to those set forth above.
As per claim 26, Contu and Lee teaches the method of claim 25 as described above.  Contu further teaches the first information includes a pre-test likelihood of the medical condition that is provided by a user (See paragraph 0132).
As per claim 27, Contu and Lee teaches the method of claim 25 as described above.  Contu further teaches the first information includes a pre-test likelihood of the medical condition that is accessed from the computer database (see paragraphs 0081-0089).
As per claim 28, Contu and Lee teaches the method of claim 25 as described above.  Contu further teaches the sensitivity and specificity information in the computer database is sourced from clinical trial information and randomized studies involving multiple subjects for multiple medical conditions (see paragraphs 0008-0010 and 0054; sensitivity and specificity are accessed from knowledge base and background describes being derived from clinical trial data).
Claims 31-34 recite substantially similar limitations to those addressed in claims 1 and 10-13 and are, therefore, rejected for similar reasons as set forth above.

Claim 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contu, US Patent Application Publication No. 2018/0011980 in view of Lee, US Patent Application Publication No. 2019/0065688 and further in view of Bilello, US Patent Application Publication No. 2017/0161441.
As per claim 18, Contu and Lee teaches the method of claim 1 as described above.  Contu does not explicitly teach at least initiating a treatment for the medical condition on the patient at a time between when the first test is performed with respect to the patient and when the second test is performed with respect to the patient; and comparing the first post-test likelihood with the second post-test likelihood to determine a response of the patient to the treatment. Bilello teaches at least initiating a treatment for a medical condition on a patient at a time between when a first test is performed with respect to the patient and when a second test is performed with respect to the patient; and comparing a first post-test score with the second post-test score to determine a response of the patient to the treatment (see paragraph 0087; biomarker tests are used to generate diagnostic scores which are performed before and after treatment to measure response to treatment).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this treatment evaluation to the system of Contu with the motivation of determining whether a patient’s therapy should be changed (see paragraph 0086 of Bilello).
As per claim 19, Contu, Lee, and Bilello teaches the method of claim 1 as described above.  Contu does not explicitly teach the second test is the same as the first test.  Bilello further teaches the second test is the same as the first test (see paragraph 0087).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this treatment evaluation to the system of Contu with the motivation of determining whether a patient’s therapy should be changed (see paragraph 0086 of Bilello).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Porwancher, US Patent Application Publication No. 2008/0064118, discloses Bayesian analysis of 	tests including pre and post test probability and sensitivity and specificity analysis.
Moore, International Publication No. WO 03/107250 A2, discloses creating a patient care check 	list based on Bayesian analysis of tests including pre and post test probability and 	sensitivity and specificity analysis.
Broemeling, Bayesian Methods for Medical Test Accuracy, discloses analysis of medical test 	results using sensitivity and specificity measures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626